SIBLEY, Circuit Judge
(dissenting in part).
I agree that the jury could find that the Greyhound Bus was exceeding, the speed limit fixed by statute, and that the excess speed contributed to the accident or its fatality, and that the negligence of the driver of the automobile is not attributable to his guest, so that the verdict in favor of the wife of the guest is sustainable. I think the recovery by the mother of the driver of the automobile is not sustainable because she cannot recover unless he could if he had not died, and he could not recover by reason of a statute of Georgia which is applicable to all negligence cases, first found in the Code of 1863, now Code Section 105-603: “If the plaintiff by ordinary care could have avoided the consequences to himself caused by the defendant’s negligence, he is not entitled to recover. In other cases the defendant is not relieved, although the plaintiff may in some way have contributed to the injury sustained.” The last sentence of the section refers to the Georgia doctrine of comparative negligence (in the earlier decisions called contributory negligence) by which when both parties are at fault the plaintiff may recover, but the recovery is to be diminished in proportion to the default attributable to him. But even then the plaintiff’s fault must be less than the defendant’s, because if they are equally to blame neither can recover from the other. This doctrine of comparative negligence was apparently applied by the jury here in making a moderate verdict as respects the driver. But the law of comparative negligence does not, I think, apply here, because the first sentence of the quoted section applies and excludes all recovery. I think no other conclusion can reasonably be reached under the evidence than that the driver by the exercise of ordinary care could have escaped the consequences of the speed negligence of the bus.
It has often been held by the Supreme Court’ of Georgia that the statute cutting off recovery and excluding any comparison of negligence applies when the defendant’s negligence is in existence and is open and apparent, and its consequences can be avoided by ordinary care on the plaintiff’s part. While comparing negligences is always the work of the jury, the question of failure to exercise ordinary care in escaping consequences of another’s negligence, (usually a jury question), is in plain cases a matter of law, and because of it involuntary non-suits and directed verdicts _ are often granted, verdicts are set aside, and even demurrers sustained. A recovery is simply unlawful. Ordinary care or diligence is itself defined by statute: “In general, ordinary diligence is that degree of care which is exercised by ordinarily prudent persons under the same or similar circumstances.” Code, Sect. 105-201.
The decisions are multitudinous. Those of the Supreme Court alone are of final authority. A few will be cited. The earliest applying this statute is Macon & Western R. R. Co. v. Johnson, 38 Ga. 409, where a wife sued for the negligent killing of her husband while a train passenger. The court held the statute valid and applicable to railroad cases and all others of personal injury by negligence; and that by force of it, notwithstanding the general rule of apportionment of damages according to 'fault, there can be no recovery at all where this statute applies. The jury’s verdict was set aside, because the deceased had warning that the train which killed him was expected. In Western & Atlantic R. R. v. Bloomingdale, 74 Ga. 604, the previous cases are reviewed, and where a man undertook to walk between railroad tracks when he could have gone down a neighboring street it was held: “The facts of this case show that the injury to the plaintiff was the result of his own negligence, and could have been *600avoided by the exercise of ordinary care on his part, and he was not entitled to recover therefor.” The verdict was set aside. In Americus, A. & L. R. R. Co. v. Luckie, 87 Ga. 6, 13 S.E. 105, there was a reversal because the trial-judge confused the statute in question with the law of comparative negligence, the former being held a distinct rule of law. A non-suit was held proper where plainly the plaintiff could have avoided the consequences of defendant’s negligence by ordinary care on his part in Fulcher v. Central of Georgia R. R. Co., 110 Ga. 327, 35 S.E. 280, and Barber v. East & West R. R. Co., 111 Ga. 838, 36 S.E. 50; Hicks v. Georgia S. & F. Ry. Co., 108 Ga. 304, 32 S.E. 880; Evans v. C. & W. R. R. Co., 108 Ga. 270, 33 S.E. 901. In Western & Atlantic R. R. Co. v. Ferguson, 113 Ga. 708, 39 S.E. 306, 54 L.R.A. 802, cited in the majority opinion and a leading case, the verdict stood because the plaintiff testified he did in fact look to see if a train was coming before he went on the track, and saw none. The court carefully explained the statute and previous decisions, summing the matter up thus (italics added) : “The duty imposed by law upon all persons to exercise ordinary care to avoid the consequences of another’s negligence does not arise until the negligence of such other is existing, and is either apparent, or the circumstances are such that an ordinarily prudent person would have reason to apprehend its existence.” As applied to crossing a railroad track it was said: “The rule is settled that one about to cross a railroad track must use his senses in the way that an ordinarily prudent person would under similar circumstances use them, in order to determine whether it would be safe to cross at that time and place; and this is true notwithstanding the company may be by law required to give signals, slacken speed, or do such acts as would, if faithfully performed, render improbable, if not impossible, injury to any one crossing the track.” “If there is anything present at the time and place of the injury which would cause an ordinarily prudent person to reasonably apprehend the probability, even if not the possibility, of danger to him in doing an act which he is about to perform, then he must take such steps as an ordinarily prudent person would take to ascertain whether such danger exists, as well as to avoid the consequences of the same after its existence is ascertained; and if he fails to 'do this, and is injured, he will not be allowed to recover.” In Moore v. Southern Ry. Co., 136 Ga. 872, 72 S.E. 403, 404, of one who sat down on the end of a railroad cross-tie it was said, citing many cases: “In cases of personal injuries, the plaintiff as a conscious human agent is bound to exercise ordinary care to avoid the consequences of the defendant’s negligence, by remaining away, going away, or getting out of the way of a probable or known danger. * * * He can avoid danger by refraining from going into what he knows is an unsafe place.” A non-suit was affirmed. In Ball v. Walsh, 137 Ga. 350, 73 S.E. 585, it was held the consequences of the landlord’s negligence in not repairing a bad porch could have been avoided by ordinary care, and a demurrer was sustained to a declaration. In Georgia Railroad & Banking Co. v. Auchinachie, 142 Ga. 513, 83 S.E. 127, it was held that the law of comparative negligence has no application-where by ordinary care the plaintiff could have escaped the consequences of defendant’s negligence. In Central of Georgia Ry. Co. v. Tapley, 145 Ga. 792, 89 S.E. 841, 842, it was held that under the statute an action for damages will not lie if the plaintiff did not use ordinary care to escape defendant’s negligence “after it came into existence and was known to him, or could have been discovered by the exercise of ordinary care.” In Atlantic Coast Line R. R. Co. v. Fulford, 159 Ga. 812, 127 S.E. 274, questions certified by the Court of Appeals were answered, and in headnote 5 answering question 4 the plaintiff was held barred as a matter of law because he knew he was in a place of danger walking near a railroad track, and because of other noises could not well hear, and did not look. The latest case is Vaissere v. Pound Hotel Co., 184 Ga. 72, 190 S.E. 354, where a demurrer was sustained because the plaintiff did not look, when she could easily have seen. Moore v. Seaboard Air Line Ry. Co., 30 Ga.App. 466, 118 S.E. 471, announces the law that the statute applies both where defendant’s negligence is discovered and' where in the exercise of ordinary care it could have been discovered by the use of the' senses of sight and hearing, and sustains a demurrer.
There can be no doubt that when the driver of an automobile on a main paved' highway turns left across the path of oncoming vehicles he incurs the risk of a. crash, and especially so where a curve in-the road ahead prevents his seeing far. Though the then Georgia statute allowed no. vehicle to run over forty miles per hour iL *601is common knowledge that most of them ran much faster. Whatever the speed of the bus may have been, it is testified by six disinterested and intelligent passengers on it, of whom there is no sort of impeachment, that they distinctly saw the approaching automobile an appreciable time before it swerved to its left across the center line of the road, and then turned sharply across the path of the bus. It is certain that the driver of the automobile could have seen the bus as soon and as far as these passengers (not to mention the bus driver) say they saw his car. Either he did not look, or else he looked and saw and took the chance against the requirement of the statute, Code, Sect. 68-303 (c), that in meeting another vehicle he must keep to his right of the center of the road. This he could easily have done up to the time he turned sharply into the path of the bus when it was less than a hundred feet away. In broad daylight, on an open paved highway, with no emergency upon him, and no possible excuse for his conduct, and no real conflict in the evidence, whether this driver did not look, or turned after having seen the bus, it is the plainest sort of case to apply the statute. The broken whiskey bottle found in his car after the crash may explain but does not excuse his want of ordinary care. I think the district court and this court are wrong in not applying this Georgia statute which denied recovery in such a case. Erie R. R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, 114 A.L.R. 1487.